 


109 HR 1605 IH: To amend the Federal Election Campaign Act of 1971 to exclude communications over the Internet from the definition of public communication.
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1605 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Hensarling introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to exclude communications over the Internet from the definition of public communication. 
 
 
1.Modification of Definition of Public CommunicationParagraph (22) of section 301 of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(22)) is amended by adding at the end the following new sentence: Such term shall not include communications over the Internet..  
 
